Mr. Justice Farmer delivered the opinion of the court: This was an objection to the application of the county collector of Cook county for judgment against and order of sale of the objector’s property for the non-payment of certain taxes. The taxes objected to were the entire taxes levied for the county, for the Sanitary District of Chicago, for the forest preserve district, and twelve cents of the tax levied on the $100 assessed valuation for the city of Chicago, objector having paid all of the city tax except said twelve cents. The court sustained the objection to the tax for the mother’s pension fund and overruled the objections to all other county taxes, and overruled the objections to the sanitary district tax and the city tax and sustained the objections to the tax for the forest preserve district, and objector has prosecuted this appeal. A very large number of property owners in other cases filed objections of the same character to the same taxes as the objections filed in this case. Several of the cases were tried, and the county court rendered the same judgment sustaining or overruling the same tax in each case. Separate appeals were prosecuted from the judgments by the several property owners and were submitted at the December term of this court. Different counsel represented the different objectors in the county court and different counsel represent different appellants in this court. Substantially every question involved in this case necessary to its decision was involved in People v. Day, (ante, p. 543.) Objector asked leave on the day the case was called for trial to amend her objections. Leave was refused. Under the decision in People v. Huey, (ante, p. 561,) this ruling was not erroneous. The language of the briefs in this case is different from that in the Day case and some of the reasons advanced in support of the objections to some of the taxes are not the same as in that case, but the conclusions reached in that case are decisive of all questions involved in this case and the decision here must be the same as in that case. The judgment is affirmed in part, reversed in part and the cause remanded. Reversed in part and remanded.